UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer Identification No.) incorporation or organization) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (860) 774-9605 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant's common stock as of April 20, 2012 was 16,268,749. ROGERS CORPORATION FORM 10-Q March 31, 2012 TABLE OF CONTENTS Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statement of Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II – Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 6. Exhibits 33 Signatures 34 Exhibits: Exhibit 10.2 Form of Performance-Based Restricted Stock Award Agreement Exhibit 23.1 Consent of National Economic Research Associates, Inc. Exhibit 23.2 Consent of Marsh U.S.A., Inc. Exhibit 31.1 Certification of President and CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Vice President, Finance and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification of President and CEO and Vice President, Finance and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS XBRL Instance Document Exhibit 101.SCH XBRL Schema Document Exhibit 101.CAL XBRL Calculation Linkbase Document Exhibit 101.LAB XBRL Labels Linkbase Document Exhibit 101.PRE XBRL Presentation Linkbase Document Exhibit 101.DEF XBRL Definition Linkbase Document 2 Part I – Financial Information Item 1.Financial Statements ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, 2012 March 31, 2011 Net sales $ $ Cost of sales Gross margin Selling and administrative expenses Research and development expenses Restructuring and impairment charges - Operating income (loss) ) Equity income in unconsolidated joint ventures Other income (expense), net ) Realized investment gain (loss): Increase (decrease) in fair value of investments ) 97 Less: Portion reclassified to/from other comprehensive income 95 Net realized gain (loss) ) 2 Interest income (expense), net ) ) Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes ) ) Net income (loss) $ ) $ Basic net income (loss) per share: Income (loss) from continuing operations $ ) $ Income (loss) from discontinued operations ) ) Net income (loss) $ ) $ Diluted net income (loss) per share Income (loss) from continuing operations $ ) $ Income (loss) from discontinued operations ) ) Net income (loss) $ ) $ Comprehensive income (loss) $ $ Shares used in computing: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 3 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (Dollars in thousands, except share amounts) March 31, 2012 December 31, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of$1,095 and$1,040 Accounts receivable from joint ventures Accounts receivable, other Taxes receivable Inventories Prepaid income taxes Deferred income taxes Asbestos-related insurance receivables Assets held for sale Other current assets Assets of discontinued operations - 50 Total current assets Property, plant and equipment, net of accumulated depreciation of $206,463 and $198,075 Investments in unconsolidated joint ventures Deferred income taxes Goodwill and other intangibles Asbestos-related insurance receivables Investments, other Other long-term assets Long-term marketable securities - Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued employee benefits and compensation Accrued income taxes payable Current portion of lease obligation Current portion of long term debt Asbestos-related liabilities Other accrued liabilities Liabilities of discontinued operations - Total current liabilities $ Long term debt Long term lease obligation Pension liability Retiree health care and life insurance benefits Asbestos-related liabilities Non-current income tax Deferred income taxes Other long-term liabilities Shareholders’ Equity Capital Stock - $1 par value; 50,000,000 authorized shares; 16,268,268 and 16,220,648 shares outstanding Additional paid‑in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended March 31, 2012 March 31, 2011 Operating Activities: Net income (loss) $ ) $ Loss (earnings) from discontinued operations Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Loss from long-term investments - Deferred income taxes ) Equity in undistributed income of unconsolidated joint ventures, net ) ) Dividends received from unconsolidated joint ventures Pension and postretirement benefits Gain from the sale of property, plant and equipment - ) Impairment of assets - Amortization of inventory fair value - Changes in operating assets and liabilities excluding effects of acquisition and disposition of businesses: Accounts receivable ) Accounts receivable, joint ventures ) ) Inventories ) ) Pension contribution ) - Other current assets ) ) Accounts payable and other accrued expenses ) ) Other, net ) Net cash provided by (used in) operating activities of continuing operations ) ) Net cash provided by (used in) operating activites of discontinued operations - ) Net cash provided by (used in) operating activites ) ) Investing Activities: Capital expenditures ) ) Acquisition of business, net of cash received - ) Proceeds from long-term investments Proceeds from the sale of property, plant and equipment, net - Deferred purchase price for previous acquisition of business ) - Net cash provided by (used in) investing activities ) Financing Activities: Proceeds from long term borrowings - Repayment of debt principal and long term obligation ) - Payment of long term borrowings acquired through acquisition - ) Proceeds from sale of capital stock, net Proceeds from issuance of shares to employee stock purchase plan Net cash provided by (used in) financing activities ) Effect of exchange rate fluctuations on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosure of noncash investing and financing activities Capital lease obligation acquired through acquisition - The accompanying notes are an integral part of the condensed consolidated financial statements 5 ROGERS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, these statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In our opinion, the accompanying statements of financial position and related interim statements of comprehensive income and cash flows include all normal recurring adjustments necessary for their fair presentation in accordance with U.S. generally accepted accounting principles.All significant intercompany transactions have been eliminated. Interim results are not necessarily indicative of results for a full year.For further information regarding our accounting policies, refer to the audited consolidated financial statements and footnotes thereto included in our Form 10-K for the fiscal year ended December 31, 2011. Note 2 –Fair Value Measurements The accounting guidance for fair value measurements establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. ● Level 1 – Quoted prices in active markets for identical assets or liabilities. ● Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. ● Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. From time to time we enter into various instruments that require fair value measurement, including foreign currency option contracts and copper derivative contracts.As of March 31, 2012, the value of these instruments was de minimis. (Dollars in thousands) Carrying amount as of March 31, 2012 Level 1 Level 2 Level 3 Foreign currency option contracts $
